707 S.E.2d 236 (2011)
Corinda D. GREENE
v.
Lorenzo D. RICHARDSON.
No. 136P09-3.
Supreme Court of North Carolina.
April 7, 2011.
Lorenzo Richardson, for Richardson, Lorenzo D.
Corinda Greene, for Greene, Corinda D.

ORDER
Upon consideration of the petition filed by Defendant on the 18th of February 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."